Bismilliah ah Rahmaan ah raheem
Mr President, Mr Secretary-General, Excellencies, Ladies and Gentlemen
Congratulations Mr President, on your election as the President of the seventy- fifth session of the UN General Assembly. A distinguished person of your wisdom and caliber at the helm of this assembly brings comfort, during these extraordinary times we face.
I also wish to express our heartfelt appreciation to the outgoing President for his excellent stewardship of our work through unforeseen challenges.
Mr. Secretary-General, my country applauds your sincere and hard work during these tiring times.
“A handful though we are, we dedicate ourselves to the principles of
this world body and declare our faith in the support of the Charter of the
United Nations”.
Mr President,
These were among the first words that the first Permanent Representative of the Maldives to the United Nations Mr Ahmed Hilmy Didi spoke at this chamber, 55 years ago. 55 years ago, we declared our firm conviction that “the UN is the chief architect” of peace. 55 years later, our conviction remains stronger than ever.
Today, as we grapple with one of the greatest global challenges in recent history, deliberating “the future we want, the United Nations we need” and “reaffirming our collective commitment to multilateralism” not only seems opportune but a necessity.
The stark and tragic images of the Covidl9 pandemic still remain etched in our minds. Healthcare workers treating patients on makeshift beds. Undertakers struggling to bury the dead. Empty roads, empty schools, empty airports. And the eerie silence blanketing it all...
In the Maldives — a vibrant and thriving nation — our lives, came to a standstill, almost overnight. With no tourists, revenue declined, and debt increased. The economy is set to contract — for the first time in a decade.
Responding quickly to the Covidl9 health impacts was our first priority. We immediately declared a National Health Emergency. President Solih established the National Emergency Operations Center, and chaired the Committee’s meetings himself. We boosted testing capacity, established Covid treatment facilities, mobilised and trained healthcare workers. The dedication of our frontline workers in ensuring effective provision of quality healthcare, and uninterrupted services has been extraordinary.
Our second priority was to minimise shock to the economy, and support households and businesses. Income support, stimulus packages, debt moratorium, and tax reliefs programs have been initiated; Social security including universal health insurance, single parent support and elderly pensions, have continued despite many logistical and financial challenges.
A National Taskforce on Response and Recovery has been constituted, and it has prioritised building resilience into our post Covid action plan. The aim is to ensure that the development gains we have made over the past decades are not eroded; to ensure that development projects promised and planned go forward without delay; and to ensure that our commitment to the 2030 Agenda, ensuring that no one is left behind, does not remain unfulfilled.
Mr President,
There are many lessons that can already be learnt from Covidl9.
First, the asymmetries in the international system have been laid bare like never before — whether it be the unevenness of the impacts, the digital divide, the deep shocks due to disruptions in supply chains — no country has been spared from the impacts. But not every country has been affected in equal measure. In countries like mine, where tourism contributions both directly and indirectly account for 75% of GDP, the loss has been immeasurable.
Second, the toll that debt burdens have on the economies of Small Island Developing States like the Maldives is clearer now. We appreciate the G20’s debt service suspension initiative. But there is little difference between 31 December and 1 January, apart from the change in year. Economies will still be in recovery, and hurting. So, we request the G20 to extend their initiative until the end of 2021.
But, debt suspension is only half the story for SIDS. We need structural change, innovative facilities, and better and greater access to concessional financing. We need a proper assessment of our vulnerabilities that will shape the way for better- targeted approaches in SIDS.
Third, the pandemic has also highlighted the importance of global cooperation. In the Maldives, without the support of our friends, our bilateral and multilateral partners, we would not be able to continue weathering this storm. As we work towards finding a vaccine, our hope is that every person who needs it will have access to it. That we will work together to ensure equitable access.
I thank all our partners who have generously extended financial, material and technical support during this crisis, even when they themselves are going through challenging times. One such example is India. The recent budget support of 250 million US dollars, was the single largest financial assistance from a donor during this pandemic.
Mr President,
The Covid pandemic has given us the opportunity to recalibrate our approach to development, and focus on building a more resilient world — one that delivers for planet, people, and prosperity.
For countries like mine — climate change remains a significant threat — but also a threat that is difficult to overcome on our own. The number of islands that require emergency shore protection, flood or disaster relief are rising each year. The frequency, and severity of the events are pushing towards the limits of adaptation. There is also an increasing trend on the slow-onset events such as sea level rise. For the Maldives, the impacts of climate change are no longer the future. For us, it is our lived reality.
But climate change does not discriminate. It does not recognise borders. Big or small, rich or poor, every nation is facing the impacts, although at different scales and magnitudes. Climate change is a risk multiplier. It continues to be a threat to international security.
Our hope is in realising the lofty ambitions of the Paris Agreement. What we need is stronger NDCs by all countries. We will most certainly submit ours! We need actual realisation of pledges made, including financial commitments. We need easier, and faster access to finance. Climate financing has to be new, additional and predictable in nature, and rolled out now, to achieve the target we set in 2015. Adaptation is no longer something to plan for, in the future. It is our every day.
As we rebuild our economies after COVID-19, it must not be business as usual. We have to use this as an opportunity to build back greener. In doing so, no country should be left alone. This is another opportunity to reduce emissions to keep global temperature rise below 1.5° Celsius. Let us make the road to Glasgow, one that is paved with meaningful action that includes all.
Meaningful action is also required towards the protection of our ocean. Millions of people rely on the ocean and its bounty, for their survival. For Maldivians, as custodians of over 90,000 square kilometers of the Indian Ocean, it is part of our identity, our way of life, our economy.
This is why protecting the ocean from the harmful impacts of marine plastic pollution is crucial for us, and many other countries like us. President Solih announced here at the GA last year, our pledge to phase out single use plastics by 2023. We continue to work with like-minded countries for an effective international framework to this end. We have committed to the protection of 20 per cent of our own waters and are also committed to working with the Global Ocean Alliance towards achieving the global target of protecting 30 per cent of the ocean in the coming years.
Friends, it is our shared responsibility to preserve, and sustainably use, the ocean and all of its bounty. Let us not fail. Not on our watch!
Mr President,
Ensuring human rights is fundamental to a progressive society, and sustainable development. The promotion and protection of human rights is a cornerstone of President Solih’s administration from its inception.
Of the core human rights Conventions, Maldives has ratified seven, and withdrawn several of the reservations to CEDAW. We will also ratify the Convention on Enforced Disappearances in the coming months. The Child Rights Protection Act, and the Juvenile Justice Act are recent examples of our efforts to align our legal instruments with international obligations.
We have also ratified the Third Optional Protocol to CRC, and signed the Declaration under Article 22 of the Convention Against Torture, allowing for enhanced access to justice.
We firmly believe that a rights-based approach prioritises the empowerment of all segments of society — especially women and youth. For the first time, the Government is working on a draft Youth Bill that will identify and ensure the rights of young people, including their participation in decision-making. A multi-dimensional, holistic approach that includes leadership, political participation, gender equality, counter-radicalisation, health and wellbeing, guides our youth policies.
Mainstreaming gender equality in society, and in public life, is an ongoing process — a process that no country has completed. As we move towards marking the 25th anniversary of the Fourth World Conference on Women, every effort must be made to reaching the vision of Beijing Declaration and Platform for Action. In the Maldives, several steps have been taken in the right direction. For example, recent amendments brought to Local Councils Act allocated a third of all local council seats to women, ensuring their participation in the decentralised goverance system. I am also proud to announce that we have achieved gender parity among Heads of Missions of the Maldives Foreign Service.
It is because of the importance the Maldives places on the promotion and protection of human rights that the Government has taken the decision to present its candidature for the Human Rights Council for the term 2023-2025. We believe that domestic and global efforts to promote and protect human rights go hand-in-hand. And as a Small, Island State, we wish to share the unique experiences of our efforts to align our laws, and cultivate a culture of respect for human rights.
Mr President,
Terrorism remains one of the most complex and challenging global issues of our time — one that requires cooperation, coordination, and also consensus. We have to work together to address the root causes of terrorism and violent extremism, especially in light of advances in social media and digital technology.
The global community also has to work together to ensure the rights of the Palestinian people. For decades, Palestinians have cried out for dignity, respect, and statehood — to no avail. We reiterate our call for a two State solution on the basis of the pre-1967 borders with East Jerusalem as the capital of Palestine.
The Rohingya people continue to endure extreme deprivation and hardships. We will not standby and stand witness to genocide. We will do all we can to challenge the mistreatment, displacement and wanton killing of the Rohingya people. We will continue to advocate on their behalf, including at the International Court of Justice.
Mr President,
As the UN celebrates 75 years in existence, there is much to celebrate, and be thankful for. The UN helped shape an international order following years of warfare, and strife. The UN gave the world a platform to share its problems and prepare solutions. The UN gave countries like mine — the smallest of the smallest — an equal voice, a place at the table, the ability to contribute, and to make a difference. It remains the best hope for the security of small States like mine.
Yes, we all agree that the UN needs reform, to come to terms with the current membership and the current times. But we cannot dispute that the UN is still necessary. The UN still presents the best hope for humanity, the best opportunity for cooperation, the best platform for dialogue, the best check against rising tide of ultra-nationalism, and xenophobia.
Excellencies, Ladies and Gentlemen,
We must once again come together, determined to uphold peace, preserve fundamental human rights, human dignity, and the worth of every person, and every nation large and small.
We must once again, commit to practise tolerance, promote dialogue over war, and employ global cooperation for the advancement of all people.
We must once again, come together, resolute in our commitment to the principles of the UN, to revive the true spirit of multilateralism, to herald in a truly just and happier world.
Mr President, “A handful though we are” — the Maldives stands ready to do our part —just as we did 55 years ago!
I thank you.